Citation Nr: 1312610	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include as secondary to a left fourth toe disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to September 1973, with additional service in the Army Reserves.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  This case was remanded by the Board in April 2011 and May 2012 for additional development.


FINDING OF FACT

The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed bilateral foot disability was not incurred in or aggravated by military service, nor was it caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in, or aggravated by, active military service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2008, November 2009, and May 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition such as arthritis when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Accordingly, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The Veteran's service treatment records show that he was found to have preexisting mild pes planus on a February 1961 enlistment report of medical examination.  In an April 1961 service treatment report, the Veteran complained of pain in the heel of his right foot.  In a January 1962 service treatment report, the Veteran reported that his feet became cold and numb for one hour while working in mud.  After physical examination, the impression was cold feet with possible stasis and difficult to believe that frostbite occurred.  In an April 1973 service treatment report, the Veteran stated that a weapon container hit his foot.  X-ray examination demonstrated a commuted fracture of the distal phalanx of the left fourth toe.

A January 1978 VA medical examination report noted that the Veteran's feet were fairly cool, but did not otherwise comment on the Veteran's feet.

Multiple medical and personnel reports stated that the Veteran experienced heel pain following a line-of-duty parachuting injury during Reserve training in October 1978.

A December 1978 VA medical examination report notes that there was full range of motion of the toes, but that there was moderate swelling, pain, and tenderness in the left ankle.  The diagnosis was residuals of trauma of left ankle with secondary osteoarthritis, traumatic.

In a July 2004 VA outpatient medical report, the Veteran complained of pain in his left foot along the top of his toes.

In an August 2004 VA outpatient medical report, the Veteran complained of left foot pain.

An October 2004 VA radiographic report stated that, on views of the Veteran's bilateral feet, there was mild osteoarthritis, primarily of the first metatarsophalangeal joint, slightly greater on the right than the left.  There was also previous surgery about the left ankle, but no acute findings.

In a November 2004 VA fee-based medical examination report, the Veteran complained of left foot pain, weakness, and swelling.  On x-ray examination of the left foot, there were mild degenerative changes of the talonavicular joint and old orthopedically pinned fractures of the lateral and medial malleoli.  The diagnosis was fracture of the distal phalanx of the left toe.

A May 2011 VA feet examination report stated that, after physical and radiographic examination, the diagnosis was bilateral foot pain with spur formation at the posterior aspect of the calcanei, with minimal degenerative changes of the first metatarsophalangeal joints, and possible left foot plantar wart.  The radiographic report also noted that there was "possible pes planus bilaterally."  The examiner opined that the Veteran's left and right foot conditions were less likely as not permanent aggravated or a result of any event or condition that occurred in service or within one year after discharge from service, to include as due to trauma from parachuting.  The examiner opined that the Veteran's conditions were at least as likely as not the result of 30 years of post-service work as a painter.  The examiner further opined that a permanent worsening of the foot conditions reported in 2004 was not caused or worsened by a service-connected disability.  The examiner also opined that the natural progression of the foot conditions was not altered or worsened by an event or condition that occurred during service.  The examiner noted that the Veteran denied having post-service foot care until 2000, and also opined that the skin abnormalities noted on the Veteran's feet were at least as likely as not related to his work as a painter and were less likely as not related to parachute jumps.

A May 2012 VA feet medical opinion included a review of all relevant service treatment records, private medical records, VA medical records, and the Veteran's lay statements.  The examiner opined that the Veteran's bilateral foot disability was less likely than not permanently aggravated by, or a result of, any event or condition that occurred during service or within one year of discharge of service.  The examiner also opined that the Veteran's foot condition was at least as likely as not a result of 30 years of post-service work as a painter, and that a permanent worsening of the condition which was reported in 2004 was not caused, or worsened, by a service-connected disability.  The examiner further opined that the natural progression of the Veteran's bilateral foot disorder was not altered or worsened by any event or condition that occurred during service.  The rationale was that the Veteran had generalized arthritis that worsened in 2004, approximately 25 to 26 years after his last parachute incident and after many years of work as a painter.

Initially, the Board notes that the medical evidence of record includes diagnoses of left ankle and left fourth toe disabilities.  However, service connection for a left ankle trauma with arthritis has been denied, while service connection for a fracture of the left fourth toe has been granted with a noncompensable rating assigned.  The Veteran has not perfected an appeal as to either of these issues.  Accordingly, the Board does not have jurisdiction to consider any left ankle and left fourth toe disabilities in conjunction with the bilateral foot disability on appeal.  38 C.F.R. §§ 20.101, 20.200 (2012).

The preponderance of the competent and credible evidence of record demonstrates that the Veteran's currently diagnosed bilateral foot disability was not incurred in or aggravated by military service.  The Veteran's service treatment records demonstrate that he had preexisting pes planus at the time of his February 1961 enlistment medical examination.  Accordingly, the presumption of soundness does not apply to that bilateral foot disability.  While the Veteran's service treatment records include multiple foot complaints, none of these reports refer to his pes planus and this and the other evidence of record demonstrates that the Veteran's preexisting pes planus was not permanently aggravated by military service.  The only medical evidence of record which opines on aggravation of the Veteran's bilateral foot disability are the May 2011 VA feet examination report and the May 2012 VA feet medical opinion.  Both of those reports state that the Veteran's bilateral foot disability was not aggravated by military service, nor was its natural progression altered or worsened by military service.  Accordingly, the preponderance of the medical evidence of record demonstrates that the Veteran's preexisting pes planus was not aggravated by military service.

With respect to the Veteran's bilateral foot arthritis, there is no medical evidence that bilateral foot arthritis, other than in the left ankle, was diagnosed through x-ray findings prior to October 2004, over 31 years after separation from active service.  See 38 C.F.R. § 3.307, 3.309, 4.71a, Diagnostic Code 5003 (2012); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  In addition, there is no medical evidence of record which relates any currently diagnosed bilateral foot disability, including arthritis, to service or to a service-connected disability.  The only medical evidence of record which opines on the etiology of the Veteran's bilateral foot disability are the May 2011 VA feet examination report and the May 2012 VA feet medical opinion.  Both of those medical reports state that the Veteran's bilateral foot disability was less likely than not a result of military service, was not caused or worsened by a service-connected disability, and was at least as likely as not a result of extensive post-service work as a painter.  Accordingly, the preponderance of the medical evidence of record demonstrates that the Veteran's bilateral foot disability was not caused by military service, nor was it caused or aggravated by a service-connected disability.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the Veteran claims that his bilateral foot disability is related to in-service injuries.  The Veteran's statements are competent to demonstrate that he experienced foot symptoms during service.  In addition, the Veteran's statements are also competent to demonstrate that he experienced these symptoms continuously from the time of his separation from service to the present day.  38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran's statements are not competent to diagnose his foot pain as arthritis or link that diagnosis to the bilateral foot pain he has experienced since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  

The Board further finds that the Veteran's lay statements regarding the history of his bilateral foot disability are outweighed by the medical evidence of record.  The only medical opinions of record which comment on the etiology of the Veteran's bilateral foot disability opined that the disability was not related to service or a service-connected disability in any way, and was likely related to his many years of post-service employment.  

Therefore, based on all of the foregoing, the preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed bilateral foot disability was not incurred in or aggravated by military service, nor was it caused or aggravated by a service-connected disability.  As such, service connection for a bilateral foot disability is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


